           Case 1:19-cv-01272-RDB Document 243 Filed 03/25/21 Page 1 of 3



                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND

JOHN W. DWYER, et al.                         *
           Plaintiffs,
                                              *      Case No. 1:19-cv-01272-RDB
               v.
                                              *
Alan Zuccari
                                              *
               Defendant.
                                              *

*      *       *        *       *      *      *      *       *       *      *       *       *

ARKANSAS NURSING HOME                         *
ACQUISTION, LLC, et al.
                                              *
               Plaintiffs,
                                              *      Case No. 1:19-cv-03632-RDB
               v.
                                              *
CFG COMMUNITY BANK, et al.
                                              *
               Defendants.
                                              *
*      *       *        *       *      *      *      *       *       *      *       *       *
                                    JOINT STATUS REPORT

       Capital Funding Group, Inc., John Dwyer, Brian Reynolds, CSCV Real Estate Holdings,

LLC, Alan Zuccari and AJZ Capital, LLC (collectively, the “Parties”) jointly and through

respective undersigned counsel, hereby submit this Joint Status Report, and state as follows:

    1. The Parties agree to waive their right to a jury trial in the above-captioned cases and agree

       to proceed via a bench trial.

    2. To the extent such consent is required, the Parties agree to proceed with mediation before

       a Magistrate Judge.

                                                             Respectfully submitted,
                                 [SIGNATURE PAGE FOLLOWS]
       Case 1:19-cv-01272-RDB Document 243 Filed 03/25/21 Page 2 of 3



/s/ Kevin G. Hroblak                             /s/ Eric S. Waldman
Kevin G. Hroblak (Bar No. 26180)                 Eric S. Waldman, Esq.
Gardner M. Duvall (Bar No. 09823)                (MD Fed. Bar No. 20163)
Michael P. Collins, Jr. (Bar No. 20805)          Edward W. Cameron, Esq.
Whiteford, Taylor & Preston L.L.P.               (admitted pro hac vice)
Seven Saint Paul Street, Suite 1500              Matthew H. Sorensen, Esq.
Baltimore, Maryland 21202                        (admitted pro hac vice)
(410) 347-8700                                   Cameron/McEvoy PLLC
khroblak@wtplaw.com                              4100 Monument Corner Driver, Suite 420
gduvall@wtplaw.com                               Fairfax, VA 22030
mcollins@wtplaw.com                              ewaldman@cameronmcevoy.com
                                                 ecameron@cameronmcevoy.com
Attorneys for Capital Funding Group, Inc.,       msorensen@cameronmcevoy.com
John W. Dwyer, and
Brian Reynolds, and CSCV Real Estate             and
Holdings, LLC
                                                 Thomas M. Wood, IV, Esq.
                                                 (MD Fed. Bar No. 00365)
                                                 Neuberger, Quinn, Geilen, Rubin & Gibber,
                                                 P.A.
                                                 One South Street, 27th Floor
                                                 Baltimore, Maryland 21202
                                                 tmw@nqgrg.com

                                                 Attorneys for Alan Zuccari and AJZ Capital,
                                                 LLC




                                             2
            Case 1:19-cv-01272-RDB Document 243 Filed 03/25/21 Page 3 of 3



                                  CERTIFICATE OF SERVICE


           I HEREBY CERTIFY that on this 25th day of March, 2021, one (1) copy of the foregoing

was served to all counsel of record via the Court’s CM/ECF system to all counsel of record.



                                                    /s/ Michael P. Collins, Jr.
                                                    Michael P. Collins, Jr.




11702151




                                                3
